                      Case 1:19-cv-09033-JGK Document 62
                                                      61 Filed 11/13/20
                                                               11/12/20 Page 1 of 2

 -         GOLDBERG                                                                                                                                      Ryan G. Pitman I Partner
           SEGALLA                                                                                       Direct 716 .844.3454                   I   rpitman@goldbergsegalla .com



                                                          November 12, 2020                       ....... - . .- ....•·• -·----
                                                                                                  1.··- - · -
                                                                                                                                -----~-- ---- -
                                                                                                                          .. - ... ---.-. · ··- •· · • -                    ...       ~-

                                                                                                  !I   TJ"'("'T)~
                                                                                                       .. • .
                                                                                                                    ' 'l)'h.T\
                                                                                                                .,_ .,:,  :."l "
                                                                                                                                 •'

                                                                                                  ! l l)r)Ci)'l'       ,f~'         T'T'
                                                                                                  ~ t.     -      ._ _.;:       .J,1.'   ....


          BYECF                                                                                   ;!ELEr::'."':-.0tE~'!-.                           1
                                                                                                                                                        _T_,1'.   t, '(_I         ,

                                                                                                   '
                                                                                                   !i)r,(f'•                                                                               'I
          Honorable John G. Koeltl                                       I1- ..., "· - - ---- --- ~ - - - , ,
          United States District Court for the Southern District of New Yot.k ~'T 7: ;.~1~Su: _ l(l)J[J:..OJQ i,
          Daniel P. Moynihan United States Courthouse                    ,.·..::··:-·.:.-:-=:--.=.:.--=:--: ::.-._
          500 Pearl Street
          New York, NY 10007-1312

                          Re:     Phyto Tech Corp. v. Givaudan SA, No. 1: 19-cv-09033
                                  Re: Stipulated Extension of Time

          Dear Judge Koeltl:

                  We write jointly on behalf of the parties to the above-referenced matter concerning the
          status of the parties ' discovery dispute discussed with Your Honor on November 2, 2020, which I
          previously described in my letter dated October 27, 2020. Counsel for Phyto Tech Corp. d/b/a Blue
          California (" Blue Cal") proposed to resolve the dispute by providing a less redacted version of the
          agreement between Conagen Inc. ("Conagen") and Conagen's third-party partner (the
          "Agreement").

                 Blue Cal represents that after consultation with the third party ("Third Party"), it was
          unable to secure permission to produce The Agreement in its entirety. Both the scope of the
          appropriate redactions and the appropriate level of confidentiality scrutiny is in dispute.

                  We suggest that the Court issue an order requiring any objecting party, including the Third
          Party, to submit a letter brief of no more than 3 pages explaining its objections within one week.
          Givaudan would then respond one week later. The issue will then be full y briefed and ready for
          decision .

                    In addition, we note that the parties to this matter have consented generally to a joint
          request for an additional extension of the time in which to complete discovery after resolution of
          the instant dispute. While we believe a 30-45 day period after disclosure of any additional
          documents will be sufficient, we request that the dates for such extension be proposed and
          determined after this dispute is resolved. We thank Your Honor for your consideration of this
          matters.

     I.   1         ~      ~ ~~ 7l; ~~~~
cI/Ao/ :,1) -TR/ >()"':0 JH 1/ ;)_p i,).c) (Jli--'a ~ f,-) ~
                                        st,

 d- 6~·~f> ~ 11 (~cf;o2 cJ.j...                ~~~            ('.).J&t,,<,~, /"\..-

      ;) .v ~ ~r?1~             v?·_                  /]._, ~~
 ~ /,,( ~ t,,.,.,,;.,aJ.r 1, -1/h,                 7 ~ (J \ 0((_~ 3 PY,                           ,f?


                                                                                                                                                                  /?//;:>/_-,
          Office Location: 665 Ma in Street, Buffalo , NY 14203-1425   I   716-566-5400   I   Fax: 716-566-540 1            I    www.goldbergseg la.c                   ht D< 0
          27005276 .v I
            Case 1:19-cv-09033-JGK Document
                                   Document 62
                                            61 Filed 11/13/20
                                                     11/12/20 Page 2 of 2


November 12, 2020
Page 2

                                       Respectfully Submitted,


                                       Ryan G. Pitman

    Is Ryan G. Pitman                          Is Katherine A. Helm
Christopher J. Belter                      Katherine A. Helm
Ryan G. Pitman                             DECHERT LLP
711 3rd A venue, Suite 1900                Three Bryant Park
New York, New York 10017-4013              1095 A venue of the Americas
Phone : 646.292.8700                       New York, NY 10036
Fax: 646.292 .8701                         Tel. (212) 698-3500
cbelter@goldbergsegalla.com                khelm@dechert.com
rpitman@goldbergsegalla.com
                                           Martin J. Black
Attorneys for Givaudan SA                  Cira Centre
                                           2929 Arch Street
                                           Philadelphia, PA 19104
                                           Tel. (215) 994-4000
                                           martin. black@dechert.com

                                           Attorneys for Phyto Te ch Corp. dlblal Blue
                                           California and Conagen Inc.




27005276. v I
